PER CURIAM.
The Board on Professional Responsibility recommends that respondent be disbarred pursuant to D.C.Code § ll-2503(a) (1995 Repl.), in light of his conviction in the Municipal Court of the State of California, State v. Hernandez, No. 95CF1397 (June 26, 1995), on six counts of forgery, twenty-two counts of knowingly passing checks written on insufficient funds, and six counts of embezzlement in violation of California Penal Code §§ 470(a), 476(a) and 503. We accept the recommendation, which respondent did not contest.
A felony in which intent to defraud is an essential element is inherently a crime of moral turpitude. In re Juron, 649 A.2d 836 (D.C.1994). Embezzlement involves moral turpitude. In re Venable, 641 A.2d 853 (D.C.1993). Since the crimes respondent was convicted of are inherently crimes of moral turpitude, respondent must be disbarred. D.C.Code § ll-2503(a).
Accordingly, respondent is hereby disbarred from the practice of law in the District of Columbia, effective immediately. See D.C. Bar R. XI, § 14(f) (1996).

So ordered.